DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 9, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman (U.S. Patent No. 9717552).
Regarding claims 1 and 9, Cosman teaches a system and method (the method is inherent through use of the device) of body tissue ablation (Abstract; Col. 29, lines 4-37; Fig. 1A) comprising: a memory, which is configured to store a value of target amount of ablation energy needed to create a specified lesion in tissue in a body of a patient (Abstract; Col. 24, lines 1-16, Col. 43-44, lines 29-51; it is stated that the control panel can allow for automatic or manual control of the programmed ablation processes. Inherent that these ablation processes would have to be stored somewhere (i.e. a memory)); an ablation probe, which is configured to make contact with tissue (Fig. 1A, element 150); a generator, which is configured to generate an ablation signal (Col. 24, lines 1-16; Fig. 1A, element 100); and a 
Regarding claims 4 and 12, Cosman further teaches wherein the monitored temperature is the temperature of an electrode that delivers the ablation signal to the tissue (Col. 70-71, lines 62-15; Fig. 5, element 515).
Regarding claims 5 and 13, Cosman further teaches wherein the processor is further configured to control the generator to extend a duration of ablation until the preset amount of ablation energy to be applied to the tissue is reached (Col. 43-44, lines 29-51; Fig. 5).
Regarding claims 8 and 16, Cosman further teaches wherein the processor is further configured to, if the target amount of ablation energy is not met during the time duration permitted, stop the ablation signal (Col. 71, lines 16-35; it is mentioned that many different termination criteria exist for the ablation program. It is stated that one termination criteria is the elapsed program time exceeding a threshold. In this case, the program would stop after the time was exceeded thus being independent of target ablation energy meaning that the program would cease even if total ablation energy output had not been met).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Govari (U.S. Patent Application No. 20180263689).
Regarding claims 2 and 10, Cosman teaches all the elements of the claimed invention as stated above. 
	Cosman does not teach during application of the ablation signal: using the processor to apply irrigation fluid in a vicinity of the tissue; monitoring a temperature in the vicinity of the tissue; and if the monitored temperature exceeds a defined maximum temperature limit, increasing a flow of the irrigation fluid.
Govari, in an analogous device, teaches using the processor to apply irrigation fluid in a vicinity of the tissue (Abstract; Fig. 4, elements 94, 112); monitoring a temperature in the vicinity of the tissue ([0031]; Fig. 2, 4, elements 28, 94); and if the monitored temperature exceeds a defined maximum temperature limit, increasing a flow of the irrigation fluid (Fig. 4, elements 94, 112).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cosman to use the processor to apply irrigation fluid in a vicinity of the tissue; monitor a temperature in the vicinity of the tissue; and if the monitored temperature exceeds a defined maximum temperature limit, increase a flow of the irrigation fluid as taught by Govari in order to ensure that the tissue around the treatment zone did not undergo any unwanted treatment thus increasing the safety of the device and use of the device.
Regarding claims 3 and 11, the combination of Cosman and Govari teaches all the elements of the claimed invention as stated above. 
Cosman does not teach if the monitored temperature exceeds the defined maximum-temperature limit but the flow of the irrigation fluid exceeds a defined maximum-flow limit, reducing a power of the ablation signal and extending the time duration of the ablation signal.
Govari further teaches if the monitored temperature exceeds the defined maximum-temperature limit but the flow of the irrigation fluid exceeds a defined maximum-flow limit, reducing a power of the ablation signal and extending the time duration of the ablation signal (Fig. 4, elements 94, 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cosman to include if the monitored temperature exceeds the defined maximum-temperature limit but the flow of the irrigation fluid exceeds a defined maximum-flow limit, reducing a power of the ablation signal and extending the time duration of the ablation signal as taught by Govari in order to ensure that the tissue around the treatment zone did not undergo any unwanted treatment thus increasing the safety of the device and use of the device.
Regarding claims 6 and 14, Cosman teaches all the elements of the claimed invention as stated above. 
	Cosman does not teach wherein the processor is further configured to, during application of the ablation signal: apply irrigation fluid in a vicinity of the tissue; monitor a temperature in the vicinity of the tissue; and if the monitored temperature exceeds a defined maximum temperature limit, decrease a power of the ablation signal to keep the temperature at the maximum-temperature limit up to a given tolerance.
Govari teaches during application of the ablation signal: apply irrigation fluid in a vicinity of the tissue (Abstract; Fig. 4, elements 94, 112); monitor a temperature in the vicinity of the tissue ([0031]; 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cosman to use the processor to apply irrigation fluid in a vicinity of the tissue; monitor a temperature in the vicinity of the tissue; and if the monitored temperature exceeds a defined maximum temperature limit, decrease a power of the ablation signal to keep the temperature at the maximum-temperature limit up to a given tolerance as taught by Govari in order to ensure that the tissue around the treatment zone did not undergo any unwanted treatment thus increasing the safety of the device and use of the device.
Regarding claims 7 and 15, the combination of Cosman and Govari teaches all the elements of the claimed invention as stated above. 
	Cosman does not teach wherein the processor is further configured to, during application of the ablation signal, if the power of the ablation signal is decreasing, increasing an irrigation flow to reduce the temperature below the maximum-temperature limit and subsequently increasing the power of the ablation signal to the maximum-power target.
	Govari further teaches wherein the processor is further configured to, during application of the ablation signal, if the power of the ablation signal is decreasing, increasing an irrigation flow to reduce the temperature below the maximum-temperature limit and subsequently increasing the power of the ablation signal to the maximum-power target ([0061-0067]; Fig. 4, elements 108, 110, 112, 114).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cosman to where the processor is further configured to, during application of the ablation signal, if the power of the ablation signal is decreasing, increasing an irrigation flow to reduce the temperature below the maximum-temperature limit and subsequently 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794